UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7316


WAYNE VINSON,

                      Plaintiff – Appellant,

          v.

UNITED STATES   MARSHALS   SERVICE;   DAVID   CRANEFORD;   DEONTYE
JOYNER,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Richard Mark Gergel, District
Judge. (0:10-cv-00079-RMG)


Submitted:   December 15, 2011             Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Vinson, Appellant Pro Se. Raymond Emery Clark, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wayne       Vinson    appeals     the      district          court’s        order

adopting the magistrate judge’s report and recommendation and

dismissing Vinson’s claims brought pursuant to the Federal Tort

Claims      Act,    28    U.S.C.      §§ 1346(b),       2671-2680              (2006),    and

Bivens v.     Six    Unknown      Named   Agents       of    the        Fed.     Bureau    of

Narcotics, 403 U.S. 388 (1971).               We have reviewed the record and

find   no    reversible      error.       Accordingly,            we    affirm     for     the

reasons stated by the district court.                   Vinson v. U.S. Marshals

Service,     No.    0:10-cv-00079-RMG         (D.S.C.    Sept.          14,    2011).       We

dispense     with     oral    argument       because        the        facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                          2